IN THE COMMONWEALTH COURT OF PENNSYLVANIA

K. H., a minor, and Detrell Hutcherson,   :
parent and sole legal custodian of the    :
minor, K. H.                              :
                                          :
                 v.                       : No. 168 C.D. 2021
                                          :
Pennsylvania Interscholastic Athletic     :
Association, Dr. Robert A. Lombardi,      :
in his capacity as Executive Director     :
                                          :
Appeal of: Pennsylvania Interscholastic   :
Athletic Association                      :

PER CURIAM
                                   ORDER


      NOW, this 15th day of June, 2022, it is ordered that the above-captioned
Memorandum Opinion, filed April 21, 2022, shall be designated OPINION and shall
be REPORTED.